DETAILED ACTION


Reasons for Allowance


The following is an examiner’s statement of reasons for allowance:  The claimed invention Is directed to a method for soaking a produce through mist immersion in an atomized aqueous medium, the method consisting of providing a tank, the tank defined by a sidewall forming an inner volume and an upper opening with a lid, the tank comprising a lid for accessing the inner volume; loading the produce in the tank and covering the lid on the upper opening of the tank; introducing an aqueous medium into the tank through at least two inlets located at a top end and a bottom end of the tank; generating ultrasonic vibrations from at least one ultrasonic device to atomize the aqueous medium at a predetermined vibration energy level, and with a predetermined frequency, intensity, duration, and direction; aerating the atomize aqueous medium by air from an air nozzle and generating air by an air pump in the tank; uniformly immersing the produce in the atomized aqueous medium in the tank for a predetermined duration, the predetermined duration being mist-atomizing for at least one minute at the beginning of a ten-minute mist immersion period, and for at least two immersions in a standard soaking cycle; rinsing the produce by a spray nozzle located at a top end of the tank and an inlet located at a bottom end of the tank; draining the aqueous medium from the inner volume of the tank through at least two outlets in the tank.  
The prior art does not teach a close ended method which requires the combination of   generating ultrasonic vibrations from at least one ultrasonic device to atomize the aqueous medium at a predetermined vibration energy level, and with a predetermined frequency, intensity, duration, and direction; aerating the atomize aqueous medium by air from an air nozzle and generating air by an air pump in the tank; and uniformly immersing the produce in the atomized aqueous medium in the tank 
Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/Examiner, Art Unit 1791                             

/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791